DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to Amendment filed on 09/03/2021. Claims 1, 3-9, and 12-18 are remain pending. The Amendment has overcome the drawing and claim objection, and 35 U.S.C. 102 rejection as previously set forth in the Non-Final Office Action. However, upon reconsideration, a new ground of rejection, necessitated by amendment, has been made. See rejection under 35 U.S.C. 103 below.

Response to Arguments
In response to Applicant’s argument regarding rejection under 35 U.S.C. 112(a) on Remark page 8-9, “in the present disclosure, the term “accumulator” and the term “XIU-accumulating register” may be used interchangeably”. Additionally the applicant provide examples in [0027-0029]. Applicant also asserted “therefore, the description “an XIU-accumulating register circuit including N cascaded accumulators described above” in paragraph [0040] can be understood that the XIU-accumulating register circuit includes N cascaded XIU-accumulating registers”.
Examiner respectfully disagree, the example provided by the applicant, for example in [0027] the XIU accumulating register includes the first accumulating unit 10 …and the second accumulating unit 20… In this way, the accumulator does not need to wait for the carry information… such disclosure is unclear because “the accumulator” could also be referring to one of the accumulating unit 10 or 20 within the XIU accumulating register. For the sake of argument, even if “the accumulator” refers to the “XIU-accumulating register”, the specification 

In response to Applicant’s argument on Remark page 9, “Xiu 2012 fails to disclose the claimed feature of “the first register of the first accumulating unit is directly coupled to the second adder… as shown in figure 2B of Xiu 2012, the fractional part accumulator 112 is coupled to the integer accumulator 116 via the register unit 114. That is, the fractional part accumulator 112 is not directly coupled to the integer accumulator 116”. The argument have been fully considered and is persuasive, however, upon reconsideration a new ground of rejection has been made. See rejection under 35 U.S.C 103 below.

Specification
The disclosure is objected to because of the following informalities:
The disclosure using the term “accumulator” and “Xiu accumulating unit” interchangeably, it is not clear whether “the accumulator” and “Xiu accumulating unit” are the same. For example, in [0027] “the XIU- accumulating register … first accumulating unit 10 … second accumulating unit 20 … the accumulator”. It is unclear whether “the accumulator” refers to “XIU accumulating unit” or one of the accumulating unit 10 or 20 and [0036] “the accumulator structure shown in figure 3”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

Claims  are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 9, it recites “a XIU-accumulating register circuit, comprising a cascade of XIU-accumulating registers…” However, the specification only recites the N cascaded accumulator as shown in figure 3, para. [0035-0036], and merely recites that in paragraph [0040] “an XIU-accumulating register circuit including N cascaded accumulators described above.”  It is not clear how the cascade of accumulators disclosed in the specification relates to a cascade of XIU-accumulating registers, how and why the XIU accumulating registers are cascaded. Thus, the specification does not describe the claimed functions with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Dependent claims 11-18 are rejected for inheriting the same deficiencies as claims upon which they depend.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 



Claims 1, 3-9, and 12-18 are rejected under 35 U.S.C.103 as being patentable over Xiu (US – 20120229171 hereinafter Xiu 2012) in view of Xiu (US – 20110238721 hereinafter Xiu 2011)
Regarding claim 1, Xiu 2012 teaches a XIU-accumulating register, comprising a first accumulating unit and a second accumulating unit (Xiu 2012, figure 2B, accumulating unit 110 includes accumulating unit 112 [i.e. first accumulating unit] and accumulating unit 116 [i.e. second accumulating unit]); 
the first accumulating unit comprises a first adder and a first register (Xiu 2012, figure 2B, fractional part accumulator 112 [i.e. first accumulating unit]); the first adder is configured to accumulate fractional bit data of an accumulated variable (Xiu 2012, figure 2B [0028] the fractional part accumulator 112 performs an accumulation operation based on a fractional operator r. [0007] r is the fractional part of the input FREQ [i.e. FREQ is an accumulated variable]), and the first register is configured to store an accumulated result of the fractional bit data and carry bit data of the accumulated result of the fractional bit data (Xiu 2012, figure 2B, the register inside the fractional part accumulator 112 stores the carry sequence and an accumulate result of the fractional part as it feeds the result back to the input) ; 
the second accumulating unit comprises a second adder and a second register (Xiu 2012, figure 2B accumulator 116 includes an adder and a register); the second adder is configured to accumulate integer bit data of the accumulated variable (Xiu 2012, [0029] the integer accumulator 116 performs an accumulation operation based on the integer operator I), and the second register is configured to store an accumulated result of the integer Xiu 2012, figure 2B, the register store the output of the adder in accumulator 116 and loop back to the adder to accumulate); 
Xiu 2012 also teaches each of the first adder and the second adder comprises an input terminal, a feedback terminal, and an output terminal (Xiu 2012, figure 2B, adder of accumulator 112 and 116 comprises input, output and accumulated terminal); an input terminal of the first register is coupled to the output terminal of the first adder (Xiu 2012, figure 2B, fractional accumulator 112, the output of adder is coupled to the register), and an output terminal of the first register is coupled to the feedback terminal of the first adder (Xiu 2012, figure 2B shows the output of register of accumulator 112 is fed back to the input of the adder of the accumulator 112); an input terminal of the second register is coupled to the output terminal of the second adder, and an output terminal of the second register is coupled to the feedback terminal of the second adder (Xiu 2012, figure 2B integer accumulator 116, the output of adder is coupled to the register and the output of the register are fed back to the adder of accumulator 116); wherein the input terminal of the first adder receives the fractional bit data of the accumulated variable, and the input terminal of the second adder receives the integer bit data of the accumulated variable (Xiu 2012, figure 2B [0028], the accumulator 112 receives the fractional bit r, and the accumulator 116 receives receive the integer bit I)
Xiu 2012 also teaches the first register of the first accumulating unit is coupled to the second adder of the second accumulating unit to (Xiu 2012, figure 2B the result of the carry bit from the register of fractional accumulator 112 is coupled to the input of the adder of the integer accumulator 116), in a next clock cycle, propagate the carry bit data of the accumulated result of the fractional bit data in a current clock cycle to the integer bit data for accumulation (Xiu 2012, figure 2B, the carry sequence from the fractional accumulator 112 is fed to the adder of integer accumulator 116. [0032] provide a working example, the carry sequence has 63 bits and is write to the register unit 114 within 63 clock cycles, after the first 63 clock cycles or first period T1, the register unit 114 reads the carry bit (which contains 63 clock cycles, or T2) [i.e. every 63 is a next clock cycle]). 
However, Xiu 2012 does not teach the first register of the first accumulating unit is directly coupled to the second adder of the second accumulating unit to, in a next clock cycle, directly propagate the carry bit data of the accumulated result of the fractional bit data in a current clock cycle to the integer bit data for accumulation 
Xiu 2011 teaches the first register of the first accumulating unit is directly coupled to the second adder of the second accumulating unit to, in a next clock cycle, directly propagate the carry bit (Xiu 2011, figure 4B [0032] discloses an accumulator, wherein the carry in result of a previous stage are directly fed to the adder of a next stage at next clock cycle)
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Xiu 2012’s accumulating unit as shown in figure 2B to use the implementation as shown in figure 4B of Xiu 2011, where the register is divided into sub-register to store the carry in and send the carry in directly to a next stage at a next clock cycle. This modification would have been obvious because as recognized by Xiu 2011 [0032], feeding carry in result of a previous stage directly to the next stage at next clock cycle would increase the computing speed of significantly. 
As modified, the combined system of Xiu 2012 in view of Xiu 2011 teaches a Xiu accumulating register, wherein the first register of the first accumulating unit is directly coupled to the second adder of the second accumulating unit to, in a next clock cycle, directly propagate the carry bit data of the accumulated result of the fractional bit data in a current clock cycle to the integer bit data for accumulation.
However, Xiu 2012 does not explicitly teaches an output terminal of the first register is coupled to the feedback terminal of the second adder.
Xiu 2011 teaches an output terminal of the first register is coupled to the feedback terminal of the second adder (Xiu 2011, figure 4B illustrate the output of first register is coupled to the input of the second adder). Furthermore, applicant submitted prior art as shown in figure 3 of the instant claim (same as figure 4B of Xiu 2011) and explicitly described [0035] that output terminal of the second sub-register 102b can be coupled to the feedback terminal 1of the second adder 201 to propagate the carry bit data of the accumulated result of the fractional bit data stored to the feedback terminal of the second adder in the next clock cycle.
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Xiu 2012 to send carry in data to the feedback terminal as disclosed in figure 4B of Xiu 2011 and further described in applicant submitted prior art figure 3 [0035]. This modification would have been obvious because sending carry in data into input terminal or feedback terminal would not have change the result of the addition operation. Thus one of ordinary skill in the art would have use the implementation as disclosed in figure 4B of Xiu 2011 in combination of Xiu 2011 to achieve a predictable result of performing addition operation via the adder. See MPEP 2141(III)(A) Combining prior art elements according to known methods to yield predictable results. 

Regarding claim 3, the combined system of Xiu 2012 in view of Xiu 2011 discloses the invention as in the parent claim above, including the first register comprises a first sub-register and a second sub-register; and wherein the first sub-register is configured to store the accumulated result of the fractional bit data, and the second sub-register is configured to store the carry bit data of the accumulated result of the fractional bit data (Xiu 2011, figure 4B, accumulator 410, the register is split into sub register to store the result s and the carry out bit CO).


Regarding claim 4, the combined system of Xiu 2012 in view of Xiu 2011 discloses the claim invention as in the parent claim above, including the output terminal of the first register is coupled to the feedback terminal of the first adder and the feedback terminal of the second adder ( Xiu 2011, figure 4B, the output register of the first 410 is coupled to the feedback terminal of the first adder and feedback terminal of the second adder) so that: an output terminal of the first sub-register is coupled to the feedback terminal of the first adder ( Xiu 2011, figure 4B); and an output of the second sub-register is coupled to the feedback terminal of the second adder (Xiu 2011, figure 4B).
The same motivation to combined Xiu 2012 in view of Xiu 2011 as used in claim 1 regarding dividing register into sub-register to output carry in data directly to the next stage is applied equally.

Regarding claim 5, the combined system of Xiu 2012 in view of Xiu 2011 discloses the claim invention as in the parent claim above, including the first accumulating unit has a multi-bit accumulating structure (Xiu 2011, figure 4B [0032] shows a multi-bit accumulator 420).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Xiu 2012’s fractional accumulator 112 as shown in figure 2B to have the implementation of the multi bit accumulator 420 as disclosed in figure 4B of Xiu 2011, where the carry bit is sent directly to a next stage at a next clock cycle. This modification would have been obvious because Xiu’s 2012 discloses the fractional accumulator 112 is just a conventional accumulator to perform an accumulation operation based on a fractional part operator, and Xiu 2011 discloses a newer fractional accumulator structure as disclosed in figure 

	Regarding claim 6, the combined system of Xiu 2012 in view of Xiu 2011 discloses the claim invention as in the parent claim above, including the first adder is a multi-bit adder and an adder for each bit corresponds to one of the first register (Xiu 2011, figure 4B shows a multi bit adder, and each adder’s output correspond to its register).
The same motivation to combined Xiu 2012 in view of Xiu 2011 as used in claim 5 is applied equally

Regarding claim 7, the combined system of Xiu 2012 in view of Xiu 2011 discloses the claim invention as in the parent claim above, including the XIU-accumulating register further comprises a clock-signal-receiving terminal for receiving a clock signal (Xiu 2012, figure 2B the accumulator 112 and 116 receives clock signal); at a rising edge phase or a falling edge phase of each clock cycle of the clock signal, the first register outputs the accumulated result of the fractional bit data and the carry bit data of the accumulated result of the fractional bit data, and the second register outputs the accumulated result of the integer bit data (Xiu 2012, figure 2B [0032-0034] provides an example, where the fractional accumulator 112 output 63 bit in 63 clock cycles to the register unit 114 and the integer accumulator 116 also output consequently ).

	Regarding claim 8, the combined system of Xiu 2012 in view of Xiu 2011 discloses the claim invention as in the parent claim above, including the accumulated variable is consisted of multi-bit binary values (Xiu 2011, figure 4B shows the accumulated variable is multi bit binary value, such as             
                
                    
                        r
                    
                    
                        x
                    
                
                ,
                
                    
                        r
                    
                    
                        x
                        -
                        1
                    
                
            
        ...).


Regarding claim 9, Xiu 2012 discloses a XIU-accumulating register circuit, comprises a XIU-accumulating register, where the XIU-accumulating register, comprising a first accumulating unit and a second accumulating unit (Xiu 2012, figure 2B, accumulating unit 110 includes accumulating unit 112 [i.e. first accumulating unit] and accumulating unit 116 [i.e. second accumulating unit]); 
the first accumulating unit comprises a first adder and a first register (Xiu 2012, figure 2B, fractional part accumulator 112 [i.e. first accumulating unit]); the first adder is configured to accumulate fractional bit data of an accumulated variable (Xiu 2012, figure 2B [0028] the fractional part accumulator 112 performs an accumulation operation based on a fractional operator r. [0007] r is the fractional part of the input FREQ [i.e. FREQ is an accumulated variable]), and the first register is configured to store an accumulated result of the fractional bit data and carry bit data of the accumulated result of the fractional bit data (Xiu 2012, figure 2B, the register inside the fractional part accumulator 112 stores the carry sequence and an accumulate result of the fractional part as it feeds the result back to the input); 
the second accumulating unit comprises a second adder and a second register (Xiu 2012, figure 2B accumulator 116 includes an adder and a register); the second adder is configured to accumulate integer bit data of the accumulated variable (Xiu 2012, [0029] the integer accumulator 116 performs an accumulation operation based on the integer operator I), and the second register is configured to store an accumulated result of the integer bit data (Xiu 2012, figure 2B, the register store the output of the adder in accumulator 116 and loop back to the adder to accumulate); 
(Xiu 2012, figure 2B, adder of accumulator 112 and 116 comprises input, output and accumulated terminal); an input terminal of the first register is coupled to the output terminal of the first adder (Xiu 2012, figure 2B, fractional accumulator 112, the output of adder is coupled to the register), and an output terminal of the first register is coupled to the feedback terminal of the first adder (Xiu 2012, figure 2B shows the output of register of accumulator 112 is fed back to the input of the adder of the accumulator 112); an input terminal of the second register is coupled to the output terminal of the second adder, and an output terminal of the second register is coupled to the feedback terminal of the second adder (Xiu 2012, figure 2B integer accumulator 116, the output of adder is coupled to the register and the output of the register are fed back to the adder of accumulator 116); wherein the input terminal of the first adder receives the fractional bit data of the accumulated variable, and the input terminal of the second adder receives the integer bit data of the accumulated variable (Xiu 2012, figure 2B [0028], the accumulator 112 receives the fractional bit r, and the accumulator 116 receives receive the integer bit I)
Xiu 2012 also teaches the first register of the first accumulating unit is coupled to the second adder of the second accumulating unit to, in a next clock cycle, propagate the carry bit data of the accumulated result of the fractional bit data in a current clock cycle to the integer bit data for accumulation (Xiu 2012, figure 2B, the register in accumulator 112 is connected to the adder of the accumulator 116).
However, Xiu 2012 does not teach the first register of the first accumulating unit is directly coupled to the second adder of the second accumulating unit to, in a next clock cycle, directly propagate the carry bit data of the accumulated result of the fractional bit data in a current clock cycle to the integer bit data for accumulation; a cascaded of XIU accumulating registers (note: “cascade of XIU accumulating registers is interpreted as described in the specification para. [0040], which is a cascade of XIU accumulators); and an output terminal of the first register is coupled to the feedback terminal of the second adder;
Xiu 2011 teaches the first register of the first accumulating unit is directly coupled to the second adder of the second accumulating unit to, in a next clock cycle, directly propagate the carry bit (Xiu 2011, figure 4B [0032] discloses an accumulator, wherein the carry in result of a previous stage are directly fed to the adder of a next stage at next clock cycle), and a cascaded of XIU accumulators (Xiu 2011, figure 4B [0032] shows a multi-bit accumulator 420, which is formed by a plurality of 1 bit XIU accumulator 410)
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Xiu 2012’s fractional accumulator 112 as shown in figure 2B to have the implementation of the multi bit accumulator 420 as disclosed in figure 4B of Xiu 2011, where the carry bit is sent directly to a next stage at a next clock cycle. This modification would have been obvious because Xiu’s 2012 discloses the fractional accumulator 112 is just a conventional accumulator to perform an accumulation operation based on a fractional part operator, and Xiu 2011 discloses a newer fractional accumulator structure as disclosed in figure 4B to perform the accumulation. Additional, Xiu 2011’s accumulator would use less power, circuit area is far smaller, increase computing speed, compare to the prior art accumulator as recognized by Xiu 2011 [0032, 0056, 0058].
As modified, the combined system of Xiu 2012 in view of Xiu 2011 teaches a XIU accumulating register circuit comprises a cascade of XIU accumulating register, wherein the first register of the first accumulating unit is directly coupled to the second adder of the second accumulating unit to, in a next clock cycle, directly propagate the carry bit data of the accumulated result of the fractional bit data in a current clock cycle to the integer bit data for accumulation.
However, Xiu 2012 does not explicitly teaches an output terminal of the first register is coupled to the feedback terminal of the second adder.
feedback terminal of the second adder (Xiu 2011, figure 4B illustrate the output of first register is coupled to the input of the second adder). Furthermore, applicant submitted prior art as shown in figure 3 of the instant claim (same as figure 4B of Xiu 2011) and explicitly described [0035] that output terminal of the second sub-register 102b can be coupled to the feedback terminal 2of the second adder 201 to propagate the carry bit data of the accumulated result of the fractional bit data stored to the feedback terminal of the second adder in the next clock cycle.
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Xiu 2012 to send carry in data to the feedback terminal as disclosed in figure 4B of Xiu 2011 and further described in applicant submitted prior art figure 3 [0035]. This modification would have been obvious because sending carry in data into input terminal or feedback terminal would not have change the result of the addition operation. Thus one of ordinary skill in the art would have use the implementation as disclosed in figure 4B of Xiu 2011 in combination of Xiu 2011 to achieve a predictable result of performing addition operation via the adder. See MPEP 2141(III)(A) Combining prior art elements according to known methods to yield predictable results. 

	Regarding claims 12-17, they are apparatus claims that have the same functionality of claims 2-8. Thus they are rejected for the same reasons as claims 3-8.

	Regarding claim 18, the combined system of Xiu 2012 in view of Xiu 2011 discloses the claim invention as in the parent claim above, including an electronic device, wherein comprising the XIU-accumulating register circuit according to claim 9 (Xiu 2012, [0005, 0035] the frequency synthesizer 100, which includes the accumulating unit 110 is controlling the electronic device).
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jota Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764
/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner introduced Applicant submitted prior art to clarify the description of feedback terminal as shown in figure 3, which is the same as figure 4B of Xiu 2011.
        2 Examiner introduced Applicant submitted prior art to clarify the description of feedback terminal as shown in figure 3, which is the same as figure 4B of Xiu 2011.